Exhibit 99.1 FOR IMMEDIATE RELEASE Jagged Peak, Inc. 3000 Bayport Dr, Suite 250 Tampa, FL 33607 Jagged Peak Announces Financial Results for the First Quarter of 2015 Net revenues increased 15 % to $ million. TAMPA, FLORIDA – May 11 , 201 5 – Jagged Peak, Inc. (OTC BB: JGPK), a leading provider of enterprise-class e-commerce software solutions and supply chain services, today announced financial results for the quarter ended March 27, 2015. First Quarter Highlights: ● Total revenue for the 13-week period increased 15% to $16.2 million, as compared to $14.1 million for the same period last year. ● Net income for the 13-week period increased to $120.7 thousand, as compared to $60.2 thousand for the same period last year. Revenues increased $2,060,600, or 15%, to $16,151,300 for the 13-week period ended March 27, 2015, as compared to $14,090,700 for the 13-week period ended March 28, 2014. This increase is the result of higher e-commerce order processing volume. Revenues from implementation of new client sites and on-going development for existing clients were consistent across these periods. Cost of revenue, which consists primarily of labor, fulfillment operations and facilities costs, increased by $971,600, or 8%, to $12,745,400 for the 13-week period ended March 27, 2015, as compared to $11,773,800 for the 13-week period ended March 28, 2014. As a percentage of revenue, cost of revenue was 79% for the 13-week period ended March 27, 2015, as compared to 84% for the 13-week period ended March 28, 2014. This decrease is primarily related to improved management of fulfillment labor utilizing less full time employees. Selling, general and administrative expenses increased by $1,036,500, or 50%, to $3,094,500 for the 13-week period ended March 27, 2015, as compared to $2,058,000 for the 13-week period ended March 28, 2014. This increase was primarily related to accelerated hiring of experienced managers to support our current and expected growth. Interest expense increased by $13,400 to $60,200 for the 13-week period ended March 27, 2015, as compared to $46,800 for the 13-week period ended March 28, 2014. The Company realized income before the provision for income taxes of $203,500 for the 13-week period ended March 27, 2015, as compared to income before provision for income taxes of $119,300 for the 13-week period ended March 28, 2014. Income tax expense was $82,800 for the 13-week period ended March 27, 2015 compared to an income tax expense of $59,100 for the 13-week period ended March 28, 2014. Differences between the taxable income and the effective tax rate used for 2015 and 2014, as compared to the U.S. federal statutory rate, are primarily due to permanent differences and taxes on foreign operations. Asof the quarter ended March 27, 2015 the Company has a remaining U.S. (federal and state) net operating loss carry forwards of $1,370,700, which will expire between 2031 and 2033. The Company also has a Canadian net operating loss carry forward of $2,232,300 which does not begin to expire until 2029. Management believes there will be sufficient future earnings to support the more than likely realization of deferred tax assets in excess of existing taxable temporary differences. The amount of deferred tax assets considered realizable, however, could be reduced in the near-term if estimates of future taxable income are reduced. The Company realized net income of $120,700 for the 13-week period ended March 27, 2015, compared with net income of $60,200 for the 13-week period ended March 28, 2014. Other income and expense consists of foreign currency gain or losses on transactions. Other comprehensive income and loss is the result of changes in the value of the swap agreement and foreign currency translation gain or losses. Basic income per share from operations for the 13-week period ended March 27, 2015 was $0.01 per weighted average share, compared with basic income of $0.00 per weighted average share for the 13-week period ended March 28, 2014. ADJUSTED EBITDA Adjusted EBITDA for the 13-week period ended March 27, 2015 was approximately $668,100 compared to approximately $379,500 for the 13-week period ended March 28, 2014. The Company defines Adjusted EBITDA as earnings before interest, taxes, depreciation and amortization, and non-cash compensation. To provide consistent comparisons of year-over-year Adjusted EBITDA, the following reconciliation is provided: For the 13 -weeks ended March 27, 2015 March 28, 2014 Net income as reported $ $ Income tax expense Interest expense Depreciation and amortization Non-cash compensation 0 Adjusted EBITDA $ $ “Demonstrating success with our platform in North America and overseas has increased the demand for our technology enabled services” says Chief Executive Officer Paul Demirdjian. “We are excited to see our continued double digit revenue growth in the e-commerce space. We are focused on providing our cloud-based platform to clients looking for an easy to deploy enterprise solution.” “We are focused on expanding our revenue sources beyond North America,” says Chief Financial Officer Albert Narvades. “We see 2015 as another year of profitable growth as we continue to support our growing e-commerce clients. Forward-Looking Statements This earnings release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties. Factors that could cause actual results to differ materially from those predicted in any such forward-looking statement include our ability to continue to lower our costs, our timely development and customers’ acceptance of our products, including acceptance by key customers, pricing pressures, rapid technological changes in the industry, growth of the market, increased competition, our ability to attract and retain qualified personnel, adverse changes in general economic conditions in the U.S. and internationally, risks associated with foreign operations and political and economic uncertainties associated with current world events. These and other risks are detailed from time to time in the Jagged Peak, Inc. periodic reports filed with the Securities and Exchange Commission, including, but not limited to, its report on Form 10-K for its fiscal year ended December 26, 2014. About Jagged Peak Jagged Peak is a leading e-commerce solutions provider with software and services that enhance the scalability, flexibility and profitability of multi-channel online businesses. Its cornerstone technology is EDGEan enterprise-class e-commerce platform that includes a full-featured e-commerce Platform (ECP) and robust Order Management System (OMS) as well as a Warehouse Management System (WMS) and Transportation Management System (TMS). These platform elements can be deployed alone or together through a license or SaaS delivery model to form an end-to-end, Cloud-based software suite that integrates the entire order life cycle with visibility across business units, distribution channels and trading partnersall while enabling the client to have complete control of its online brand. Combining its technology with a comprehensive array of eMarketing, customer support and IT professional services along with “anytime, anywhere” order fulfillment through its FlexNet warehouse network, Jagged Peak offers a rare and uniquely holistic approach to e-commerce. Jagged Peak’s blue chip client roster includes numerous global consumer brand companies. For more information, please visit www.jaggedpeak.com. Investor Relations Albert Narvades CFO Jagged Peak, Inc. 3000 Bayport Drive, Suite 250 Tampa, FL 33607 813-637-6900 Ext. 225 © Copyright 2015, Jagged Peak. All rights reserved.
